969 A.2d 1120 (2009)
198 N.J. 596
In the Matter of Thomas Joel IZSO, an Attorney at Law.
No. D-93 September Term 2008
Supreme Court of New Jersey.
May 6, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-263, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that THOMAS JOEL IZSO, formerly of PISCATAWAY, who was admitted to the bar of this State in 1997, and who has been temporarily suspended from the practice of law since October 31, 2007, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.1(a) (knowingly making false statement of material fact to disciplinary authorities), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty fraud, deceit or misrepresentation);
And THOMAS JOEL IZSO having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that THOMAS JOEL IZSO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that THOMAS JOEL IZSO is hereby permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*1121 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.